Citation Nr: 1113304	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include depression.

4.  Entitlement to service connection for residuals of a tooth fracture.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a neck disability.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  At that time, the Veteran agreed to a waiver of initial RO consideration of VA outpatient records which were subsequently obtained and associated with the claims file, and submitted written documentation of the same.  See Board Hearing Transcript (Tr.) at 3.  In March 2010, the Veteran submitted private treatment records and a medical opinion regarding his left knee disability, which were not accompanied by a waiver of initial RO consideration.  However, in light of the Board's favorable decision, there is no prejudice to the Veteran in the Board's consideration of this evidence in the first instance.

The issues of entitlement to service connection for a neck disability and whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in May 1996 denied service connection for a left knee disability; the Veteran was appropriately notified of the decision and did not file a timely appeal.

2.  Evidence received since the May 1996 rating decision is neither cumulative nor redundant of evidence previously considered, and it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current left knee disability, diagnosed as a medial meniscal tear, is causally related to his military service.

4.  An unappealed rating decision in May 2003 declined to reopen a previously denied claim of service connection for a neck disability; the Veteran was appropriately notified of the decision and did not timely appeal.

5.  Evidence received since the May 2003 rating decision is neither cumulative nor redundant of evidence previously considered, and it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

6.  In January 2010, prior to the promulgation of a written decision in this matter, the Veteran submitted a statement indicating that he wished to withdraw from consideration the issue of service connection for residuals of a tooth fracture.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the May 1996 rating decision to reopen a claim for service connection for a left knee disability.  The claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Service connection is established for a left knee disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The May 2003 rating decision declining to reopen service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).

5.  New and material evidence has been received since the May 2003 rating decision to reopen a claim for service connection for a neck disability.  The claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the issue of service connection for residuals of a tooth fracture.  
38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that his neck and left knee disabilities are directly related to active service.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the claims to reopen, by letters dated in December 2005 and February 2006, VA notified the Veteran of what constituted new and material evidence.  The record contains all available service treatment records (STRs), as well as all relevant treatment records adequately identified by the Veteran.  Additionally, he testified at a hearing before the Board held in January 2010.  To the extent there are any defects in the notice provided in this case or the duty to assist, such errors are harmless, as the Board is reopening the claims, as set forth below.  Additionally, as discussed below, service connection for the left knee disability is warranted; therefore, a full discussion of whether VA met these duties for the merits determination is not needed.  It is important to note, however, that VA provided notice with respect to the initial disability rating and effective date elements of the claim in March 2006, consistent with current case law.
New and Material Evidence

In May 1996, the RO denied the Veteran's claims for service connection for left knee and neck disabilities.  In November 2002, the Veteran attempted to reopen the neck claim, which was denied by the RO in a May 2003 decision.  He did not appeal either decision.  Therefore, they are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010).  This means there must be new and material evidence submitted after the final decision in order to reopen the claim and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with respect to a claim that has been denied, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002).  The Veteran filed his claim in November 2005.  Therefore, under the revised standards (effective for petitions to reopen filed on or after August 29, 2001), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened. It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence received since the May 1996 rating decision (left knee) and the May 2003 rating decision (neck) consists of VA and private treatment records, a March 2010 opinion from R.C.S., M.D., relating the Veteran's left knee disability to his reported injury in service, and the Veteran's written statements and January 2010 testimony.

All the evidence listed above is new, in that it has not been submitted to VA before. Significantly, with regard to the left knee, the Board finds that the VA and private treatment records are material, because they provide evidence of a current left knee diagnosis, and the statement from Dr. R.C.S. is new and material because it addresses the relationship between the Veteran's left knee disability and military service.  With regard to the neck, the Board finds that the Veteran's testimony is new and material because it provides an indication that the Veteran's neck disability may be related to military service.  38 C.F.R. § 3.156(a) (2010).  Accordingly, the Board finds new and material evidence has been submitted to reopen the claims for service connection for a neck disability and a left knee disability.  The claims are reopened.  38 U.S.C.A. § 5108 (West 2002).

Service Connection

The Board will now address the merits of the claim for service connection for a left knee disability.  As detailed in the Remand portion below, additional development is required before the claim for service connection for a neck disability can be addressed on the merits.
Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2010).

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the current medical evidence establishes that the Veteran carries a diagnosis of a tear of the left medial meniscus.  See the August 2005 magnetic resonance imaging (MRI) scan.  The first element of service connection, therefore, has been met.

The Veteran's service treatment records reflect treatment for left knee pain in November 1974.  The Veteran reported that he jumped off of a vehicle and hit his left knee.  The examiner noted that X-rays may be advisable.  In February 1975, the Veteran sought treatment for a swollen and bruised knee (it is unclear from the report which knee was involved).  The Veteran's separation examination in June 1975 was negative for pathological findings of the left knee, and he separated from service later that same month.  This evidence establishes the second element of service connection, that of an in-service incurrence. 

The question that remains, therefore, is whether the Veteran's current diagnosis is related to the documented injury in service.  This question was addressed in a March 2010 opinion from Dr. R.C.S.  After reviewing the Veteran's pertinent service treatment records, Dr. R.C.S. concluded that it was "very likely" that the Veteran's current left knee disability was a result of his documented injury in November 1974.  No contradictory medical opinion is of record.  Service connection for a left knee disability is therefore warranted.  

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  In the present case, the Veteran has withdrawn this appeal with respect to his claim for service connection for residuals of a tooth fracture.  See the Veteran's January 2010 statement; see also Board Hearing Tr. at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of service connection for residuals of a tooth fracture, and it is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disability is reopened.

Service connection for a left knee disability is warranted.

New and material evidence having been received, the claim for service connection for a neck disability is reopened and, to that extent only, the appeal is granted.

The appeal for service connection for residuals of a tooth fracture is dismissed.


REMAND

Upon review of the record, the Board has determined additional development is required before this appeal of service connection for a neck disability may be adjudicated on the merits.

The Veteran argues that his current neck disability is the result of a hatch of an armored personnel carrier (APC) hitting him in the back of the neck in service, an event which also caused him to lose a tooth.  See Board Hearing Tr. at 9.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold set forth in McLendon is very low, and may be satisfied by equivocal or non-specific medical evidence of a nexus or credible evidence of continuity of symptomatology which is capable of lay observation.  McLendon, 20 Vet. App. at 83-86.

In this case, there exists persistent or recurrent symptoms of a neck disability.  Specifically, the Veteran has sought treatment on a number of occasions over the course of the appeal for neck pain, and a January 2004 X-ray study of the cervical spine reveals questionable degenerative changes.  Moreover, with regard to the Veteran's allegations on an in-service injury, service treatment records reflect that in December 1974, the Veteran fractured tooth number 10, and a September 1994 private medical record, references an "old neck injury [in] 1975."  Additionally, the Veteran asserts that he has had continuous neck problems since that time.  While the Veteran is not competent to provide a medical diagnosis as to what, if any, disability he may have had during service, he is competent to describe the symptoms he experienced, which he has done.  See Jandreau, supra; Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting that a layperson "is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  There is no evidence that damages the credibility of the Veteran's testimony.  Given the low threshold established in McLendon, supra, the above-cited medical records and testimony provide an indication that the Veteran's neck disability could be related to service.  Accordingly, this claim must be remanded in order to obtain a medical examination and nexus opinion.  McLendon, 20 Vet. App. at 81.

Additionally, the Veteran and spouse testified that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and that his "neck was already injured" at that time.  See Board Hearing Tr. at 5.  The claims file does not reflect that SSA records have been requested.  As these records are constructively of record, an attempt must be made to secure them on remand.

Finally, the Board notes that the August 2006 rating decision also declined to reopen a previously-denied claim of service connection for depression.  In March 2007, the Veteran filed a written statement disagreeing with this decision.  The record does not reflect that the RO has issued a Statement of the Case (SOC) in this matter.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court of Appeals for Veterans Claims held that in these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of any decision regarding any claim for SSA disability benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.  In accordance with 38 C.F.R. § 3.159(e), the Veteran must be notified of any inability to obtain these records.

2.  Then schedule the Veteran for an examination to determine the nature, extent, and etiology of his neck disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any neck disability found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neck disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's report of a APC hitting him in the back of the neck in December 1974.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  On completion of the foregoing, the claim of service connection for a neck disability should be re-adjudicated on the merits.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

4.  Separately, the Veteran should be furnished with a Statement of the Case addressing the claim of whether new and material evidence has been submitted to reopen a previously-denied claim of service connection for an acquired psychiatric disability, to include depression.  This issuance must include all relevant regulations, as well as an explanation of the Veteran's rights and responsibilities in perfecting an appeal as to this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


